Citation Nr: 1601680	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  12-02 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of traumatic brain injury (TBI), to include short-term memory loss.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  By that decision, the RO, in pertinent part, denied service connection for residuals of TBI, to include short-term memory loss.

In September 2013, the Veteran and his son testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing has been associated with the record.

In July 2014 and March 2015, the Board remanded this matter to the agency of original jurisdiction (AOJ) for additional development.  On both occasions, after taking further action, the AOJ confirmed and continued the prior denial and returned the case to the Board.

The Board notes that this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reasons set forth below, this appeal is again being REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran maintains, in essence, that he suffered brain damage during a training incident in service in which a projectile exploded prematurely inside the chamber of a 5-inch gun when he was positioned adjacent to it.  He contends that his left ear drum was also ruptured in the blast, that he suffered an extended infection of the ear, and that the condition ultimately required surgery.

In July 2015, while his appeal was in remand status, the Veteran submitted a statement indicating that he received relevant medical treatment at the VA Medical Center (VAMC) in Huntington, West Virginia, in the early 1970's, just after his discharge from service.  His assertion in that regard is supported by the report of an August 1970 VA examination, wherein he indicated that he had received post-service treatment at the Huntington VAMC for "ear drainage."  Because the records of that treatment, if obtained, could contain information bearing on the Veteran's appeal, efforts should be made to procure them.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

If, as a result of the foregoing development, additional evidence is received that bears on the etiology of the Veteran's claimed impairments, including short-term memory loss, the AOJ should make arrangements to have the VA examiner who previously evaluated the Veteran in December 2014, and prepared an addendum in July 2015, review the expanded record and provide a supplemental report regarding the extent to which, if any, the additional evidence impacts on his prior opinions.

Updated records of the Veteran's VA treatment should also be procured.

Accordingly, the case is REMANDED for the following action:

1.  Take action to ensure that all relevant records of the Veteran's treatment at the VAMC in Huntington, West Virginia, from the 1970s are associated with the record, including, but not limited to, any and all non-electronic (i.e., typed or hand-written) clinical records, progress notes, and/or reports of hospitalization, whether or not they have been archived, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the record.  If the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since June 4, 2015, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

3.  If, as a result of the foregoing development, additional evidence is received that bears on the etiology of the Veteran's claimed impairments, including short-term memory loss, make arrangements to have the VA examiner who previously evaluated the Veteran in December 2014, and prepared an addendum in July 2015, review the expanded record.

After reviewing the expanded record, the examiner should prepare a supplemental report indicating the extent to which, if any, the additional evidence impacts on his prior opinions as to whether it is at least as likely as not (i.e., it is 50 percent or more probable) that the Veteran has residuals of a TBI that had its onset during, or is otherwise related to, his active military service, and whether the Veteran's symptoms of headaches and/or memory loss can otherwise be attributed to his reported exposure to chemicals and/or lead paint in service.

If the prior examiner is no longer employed by VA, or is otherwise unable to provide the opinions requested, arrange to obtain the requested information from another qualified examiner.  The need for another examination and/or telephonic or video interview of the Veteran is left to the discretion of the examiner selected to offer the requested opinions.

A complete rationale for all opinions should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The remanded matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).

